Citation Nr: 0635521	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for diabetes mellitus from 
January 2, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which granted service 
connection for diabetes mellitus, and assigned a 20 percent 
rating effective from January 2, 2001.

By rating action in April 2004 separate awards of service 
connection were granted for peripheral neuropathy for each 
lower extremity, and for erectile dysfunction.  An appeal was 
not perfected as to the ratings assigned these disorders.
 
In April 2005 the Board remanded this claim for additional 
development. 
 
On appeal the veteran appears to have raised the issues of 
entitlement to service connection for heart disease and a 
visual disorder, each secondary to diabetes mellitus.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.


FINDING OF FACT

Since January 2, 2001, the veteran has not been medically 
required to regulate his activities due to diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 20 
percent for diabetes mellitus have not been met at any time 
since January 2, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.7, 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the March 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim, and any questions 
as to the appropriate effective date to be assigned are 
moot.   

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The veteran was seen for a VA examination in February 2001.  
He reported being diagnosed with diabetes in 1969.  The 
veteran acknowledged a history of not adhering to a diabetic 
diet or taking his medication.  He understood needing to 
follow the diabetic diet.  When asked about his symptoms he 
reported having no stamina to participate in any activity.  
He did reveal that he could walk three quarters of a mile 
before needing to rest.  He was not using insulin, but did 
use an oral hypoglycemic.  The diagnosis was diabetes 
mellitus, severely out of control.
 
At a September 2003 VA examination the veteran noted a 
history of being hospitalized three years previously, i.e., 
prior to the grant of service connection, for ketoacidosis 
and hypoglycemic reactions.  He has not had to restrict his 
activities but he complained that he fatigued easily.  
He also complained of shortness of breath.  He reported being 
out of medication for three months, but  recently began 
taking his medications again.  His medications included 
insulin and Glyburide.  The diagnosis was diabetes mellitus 
type II, diagnosed at age 22, history of noncompliance, 
grossly out of control; and, peripheral neuropathy and 
erectile dysfunction secondary to diabetes.

At a November 2005 VA examination the veteran reported no 
ketoacidosis or hypoglycemic reactions.  He took oral 
hypoglycemics and insulin twice daily, and was seen every six 
months by his medical provider.  The veteran reported last 
working in 1998, and being on a Social Security disability 
benefits due to heart disease.  The diagnoses were diabetes 
mellitus II on oral hypoglycemics and insulin twice daily.  
The veteran restricted his activities due to hypoglycemia, 
but the examiner noted that there was no evidence that he has 
been directed to do so by a physician.  He also was diagnosed 
with peripheral neuropathy of the lower extremities secondary 
to diabetes.
 
Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In this case, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the veteran was assigned a 20 percent evaluation rating 
for Type II diabetes mellitus, effective January 2, 2001.  
Under Diagnostic Code 7913, a 40 percent evaluation is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
disability evaluation.  

Note (1) to this Code provides that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  In 
this latter respect, the record shows the appellant receives 
separate 
evaluations for bilateral lower extremity peripheral 
neuropathy, and for erectile dysfunction.   As noted, the 
ratings assigned those disorders are not the subject of this 
appeal.
 
The appellant has appealed the initial 20 percent rating that 
was assigned for diabetes mellitus.  He is essentially asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

After a review of the evidence, the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 20 percent for diabetes mellitus.  In order to 
warrant a 40 percent disability evaluation, the evidence must 
show the veteran requires insulin, a restricted diet, and 
regulation of activities.

Treatment records show that the veteran has diabetes, that he 
uses insulin, and that he tries to follow a diabetic diet.  
There is, however,  no indication that diabetes mellitus 
alone restricts the veteran's activity in a manner that is 
not already contemplated by the assignment of separate 
evaluations for peripheral neuropathy, and erectile 
dysfunction.  Indeed, while the veteran has been counseled 
about the need for dietary control and taking his medications 
on a regular basis, there is no competent evidence that 
activity is medically contraindicated because of diabetes.

Accordingly, although the appellant requires insulin and a 
restricted diet, there is no competent evidence that he must 
regulate his activities due to his diabetes.  Hence, the 
veteran does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  

As the preponderance of the evidence is against entitlement 
to an evaluation greater than 20 percent for diabetes 
mellitus, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Since January 2, 2001, entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


